
	

114 S2391 IS: American Clean Energy Investment Act of 2015
U.S. Senate
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2391
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2015
			Mr. Sanders (for himself, Mr. Markey, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently extend certain energy tax provisions.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the American Clean Energy Investment Act of 2015.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Reducing carbon pollution and creating jobs by transitioning to sustainable energy sources Sec. 101. Permanent extension and modification of credits with respect to facilities producing energy from certain renewable resources. Sec. 102. Permanent extension and modification of energy credit. Sec. 103. Permanent extension of qualifying advanced energy project credit. Sec. 104. Promoting access to renewable energy and energy efficiency for tax-exempt organizations. TITLE II—Saving consumers and businesses money by promoting energy efficiency Sec. 201. Permanent extension of energy efficient commercial buildings deduction. Sec. 202. Permanent extension of new energy efficient home credit. Sec. 203. Permanent extension and refundability of credit for nonbusiness energy property. Sec. 204. Permanent extension, modification, and refundability of credit for residential energy efficient property. TITLE III—Helping Americans move beyond oil Sec. 301. Permanent extension, increase, and refundability of credit for qualified new plug in electric drive motor vehicles. Sec. 302. Permanent extension of credit for hybrid medium- and heavy-duty trucks. Sec. 303. Extension of second generation biofuel producer credit. Sec. 304. Extension of incentives for biodiesel and renewable diesel. Sec. 305. Extension of special allowance for second generation biofuel plant property. Sec. 306. Extension and modification of the alternative fuel vehicle refueling property credit. Sec. 307. Permanent extension of parity of exclusion from income for employer-provided mass transit and parking benefits.  IReducing carbon pollution and creating jobs by transitioning to sustainable energy sources 101.Permanent extension and modification of credits with respect to facilities producing energy from certain renewable resources (a)Extension for qualified facilities other than biomass facilitiesSection 45(d) of the Internal Revenue Code of 1986 is amended—
 (1)in paragraph (1), by striking , and the construction of which begins before January 1, 2015, (2)in paragraph (4), by striking and which and all that follows through the period and inserting the following: and, in the case of a facility using solar energy, which is placed in service before January 1, 2006.,
 (3)in paragraph (6), by striking and the construction of which begins before January 1, 2015, (4)in paragraph (7), by striking and the construction of which begins before January 1, 2015,
 (5)in paragraph (9)(A)— (A)in clause (i), by striking and before January 1, 2015, and
 (B)in clause (ii), by striking and the construction of which begins before January 1, 2015, and (6)in paragraph (11)(B), by striking and the construction of which begins before January 1, 2015.
					(b)Extension of election To treat qualified facilities other than biomass facilities as energy
			 property
 (1)In generalClause (ii) of section 48(a)(5)(C) of the Internal Revenue Code of 1986 is amended by striking and the construction of which begins before January 1, 2015. (2)Exclusion of biomass facilitiesClause (i) of section 48(a)(5)(C) is amended by striking (2), (3),.
 (c)Limitation on credit for wind facilitiesSection 45(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
						(5)Limitation for wind facilities
 (A)In generalIn the case of any qualified facility described in subsection (d)(1) the construction of which begins after calendar year after 2021, subsection (a) shall be applied by substituting the applicable amount for 1.5 cents.
 (B)Applicable amountFor purposes of subparagraph (A), the applicable amount shall be determined as follows:In the case of a facility the construction of which begins—The applicable amount is—in 20222.0 centsin 20231.7 centsin 20241.4 centsafter 20241.1 cents.
 (C)Inflation adjustmentThe applicable amount determined under subparagraph (B) for any facility shall be adjusted by the inflation adjustment factor for the calendar year in which the sale occurs. If any amount as increased under the preceding sentence is not a multiple of 0.1 cent, such amount shall be rounded to the nearest multiple of 0.1 cent..
 (d)Effective datesThe amendments made by this section shall take effect on January 1, 2015. 102.Permanent extension and modification of energy credit (a)In generalSection 48 of the Internal Revenue Code of 1986 is amended—
 (1)in subsection (a)— (A)in paragraph (2)(A)(i)(II), by striking but only with respect to periods ending before January 1, 2017, and
 (B)in paragraph (3)(A)— (i)in clause (ii), by striking but only with respect to periods ending before January 1, 2017, and
 (ii)in clause (vii), by striking , but only with respect to periods ending before January 1, 2017, and (2)in subsection (c)—
 (A)in paragraph (1), by striking subparagraph (D), (B)in paragraph (2), by striking subparagraph (D),
 (C)in paragraph (3)(A), by inserting and at the end of clause (ii), by striking , and at the end of clause (iii) and inserting a period, and by striking clause (iv), and (D)in paragraph (4), by striking subparagraph (C).
						(b)Extension of 30-Percent investment credit for offshore wind energy
			 facilities
					(1)In general
						(A)In
 generalClause (i) of section 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking and at the end of subclause (IV) and by adding at the end the following new subclause:
							
 (V)qualified offshore wind energy property, and
								.
						(B)Qualified
 offshore wind energy property definedSubsection (c) of section 48 of such Code is amended by adding at the end the following new paragraph:
							
								(5)Qualified
				offshore wind energy property
									(A)In
 generalThe term qualified offshore wind energy property means property which is part of a qualified offshore wind facility.
 (B)Qualified offshore wind facilityFor purposes of subparagraph (A), the term qualified offshore wind facility means any facility which— (i)uses wind to generate electricity, and
 (ii)is located in— (I)the inland navigable waters of the United States, including the Great Lakes, or
 (II)the coastal waters of the United States, including the territorial seas of the United States, the exclusive economic zone of the United States, and the outer Continental Shelf of the United States.
											.
						(C)Conforming
 amendmentSubparagraph (A) of section 48(a)(3) of such Code is amended by striking or at the end of clause (vi), by inserting or at the end of clause (vii), and by adding at the end the following new clause:
							
 (viii)qualified offshore wind energy property,
								.
 (D)Coordination with credit for other wind facilitiesSection 48(a)(5)(C) of such Code is amended by adding at the end the following new sentence: Such term shall not include any facility which is a qualified offshore wind facility (as defined in subsection (c)(5)). (c)Limitation on credit for onshore wind facilitiesParagraph (5) of section 48(a) of the Internal Revenue Code of 1986 is amended by inserting at the end the following new subparagraph:
					
 (E)Limitation for onshore wind facilitiesIn the case of a qualified investment credit facility described in section 45(d)(1), the credit otherwise determined under the section with respect to qualified property which is part of such facility shall not exceed an amount equal to $200 for each kilowatt hour of capacity of such facility..
				(d)Effective
 dateThe amendments made by this section shall apply to periods after December 31, 2015, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).
				103.Permanent extension of qualifying advanced energy project credit
 (a)In generalSection 48C(d)(1)(B) of the Internal Revenue Code of 1986 is amended— (1)by inserting in any calendar year after allocated under the program, and
 (2)by striking $2,300,000,000 and inserting $1,000,000,000. (b)Conforming amendments (1)Section 48C(d)(2)(A) of such Code is amended by striking during the 2-year period beginning on the date the Secretary establishes the program under paragraph (1).
 (2)Section 48C(d)(4) of such Code is amended by striking subparagraphs (A) and (B) and inserting the following:
						
 (A)ReviewNot later than 4 years after the close of any calendar year for which allocations were made under this section, the Secretary shall review the credits allocated under this section for such calendar year.
 (B)RedistributionThe Secretary may reallocate credits awarded under this section for a calendar year if the Secretary determines that any certification made pursuant to paragraph (2) has been revoked pursuant to paragraph (2)(B) because the project subject to the certification has been delayed as a result of third-party opposition or litigation to the proposed project..
 (3)Section 48C(d)(4)(C) of such Code is amended by striking the Secretary is authorized to conduct an additional program for applications for certification and inserting notwithstanding paragraph (2)(A), the Secretary is authorized to accept additional applications for certification with respect to such amounts..
					104.Promoting access to renewable energy and energy efficiency for tax-exempt organizations
 (a)In generalUpon application, the Secretary of the Treasury shall, subject to the requirements of this section, provide a grant to each eligible entity who places in service specified energy property to reimburse such person for a portion of the expense of such property as provided in subsection (b). No grant shall be made under this section with respect to any property unless such property is placed in service after 2015.
				(b)Grant Amount
 (1)In generalThe amount of the grant under subsection (a) with respect to any specified energy property shall be the applicable percentage of the basis of such property.
 (2)Applicable percentageFor purposes of paragraph (1), the term applicable percentage means— (A)30 percent in the case of any property described in paragraphs (1) through (4) of subsection (d), and
 (B)10 percent in the case of any other property. (3)Dollar limitationsIn the case of property described in paragraph (1), (2), (6), or (7) of subsection (d), the amount of any grant under this section with respect to such property shall not exceed the limitation described in section 48(a)(5)(E), 48(c)(1)(B), 48(c)(2)(B), or 48(c)(3)(B) of the Internal Revenue Code of 1986, respectively, with respect to such property.
 (c)Time for Payment of GrantThe Secretary of the Treasury shall make payment of any grant under subsection (a) during the 60-day period beginning on the later of—
 (1)the date of the application for such grant, or (2)the date the specified energy property for which the grant is being made is placed in service.
 (d)Specified Energy PropertyFor purposes of this section, the term specified energy property means any of the following: (1)Qualified facilitiesAny qualified property (as defined in section 48(a)(5)(D) of the Internal Revenue Code of 1986) which is part of a qualified facility (within the meaning of section 45 of such Code) described in paragraph (1), (2), (3), (4), (6), (7), (9), or (11) of section 45(d) of such Code.
 (2)Qualified fuel cell propertyAny qualified fuel cell property (as defined in section 48(c)(1) of such Code). (3)Solar propertyAny property described in clause (i) or (ii) of section 48(a)(3)(A) of such Code.
 (4)Qualified small wind energy propertyAny qualified small wind energy property (as defined in section 48(c)(4) of such Code). (5)Geothermal propertyAny property described in clause (iii) of section 48(a)(3)(A) of such Code.
 (6)Qualified microturbine propertyAny qualified microturbine property (as defined in section 48(c)(2) of such Code). (7)Combined heat and power system propertyAny combined heat and power system property (as defined in section 48(c)(3) of such Code).
 (8)Geothermal heat pump propertyAny property described in clause (vii) of section 48(a)(3)(A) of such Code. Such term shall not include any property unless depreciation (or amortization in lieu of depreciation) is allowable with respect to such property.(e)Application of certain rulesIn making grants under this section, the Secretary of the Treasury shall apply rules similar to the rules of section 50 of the Internal Revenue Code of 1986 (other than subsection (b)(3) thereof). In applying such rules, if the property is disposed of, or otherwise ceases to be specified energy property, the Secretary of the Treasury shall provide for the recapture of the appropriate percentage of the grant amount in such manner as the Secretary of the Treasury determines appropriate.
 (f)Eligible entityFor purposes of this section, the term eligible entity means any organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (g)DefinitionsTerms used in this section which are also used in section 45 or 48 of the Internal Revenue Code of 1986 shall have the same meaning for purposes of this section as when used in such section 45 or 48. Any reference in this section to the Secretary of the Treasury shall be treated as including the Secretary's delegate.
 (h)AppropriationsThere is hereby appropriated to the Secretary of the Treasury such sums as may be necessary to carry out this section.
				IISaving consumers and businesses money by promoting energy efficiency
			201.Permanent extension of energy efficient commercial buildings deduction
 (a)In generalSection 179D of the Internal Revenue Code of 1986 is amended by striking subsection (h). (b)Update of standard (1)In generalSection 179D of the Internal Revenue Code of 1986 is amended by striking Standard 90.1-2001 each place it appears and inserting the applicable ASHRAE standard.
 (2)Applicable ASHRAE standardSection 179D(c)(2) of such Code is amended to read as follows:  (2)Applicable ASHRAE standardThe term applicable ASHRAE standard means—
 (A)Standard 90.1–2013 of the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North America, or
 (B)in the case of any subsequent standard adopted by the American Society of Heating, Refrigerating, and Air Conditioning Engineers which supersedes the standard described in subparagraph (A), such subsequent standard..
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
				202.Permanent extension of new energy efficient home credit
 (a)In generalSection 45L of the Internal Revenue Code of 1986 is amended by striking subsection (g). (b)Update of standard (1)In generalSection 45L of the Internal Revenue Code of 1986 is amended by striking the standards of chapter 4 of the 2006 International Energy Conservation Code, as such Code (including supplements) is in effect on January 1, 2006 each place it appears and inserting the applicable standards.
 (2)Applicable standardsSection 45L of such Code, as amended by subsection (a), is amended by adding at the end the following new subsection:
						
 (h)Applicable standardsFor purposes of this section, the term applicable standards means, with respect to any dwelling unit, the standards in effect for residential building energy efficiency under the International Energy Conservation Code on the first day of the taxable year in which construction for the dwelling unit commenced..
 (c)Effective dateThe amendments made by this section shall apply to homes acquired after December 31, 2014. 203.Permanent extension and refundability of credit for nonbusiness energy property (a)Permanent extensionSection 25C of the Internal Revenue Code of 1986 is amended by striking subsection (g).
				(b)Update of standards
					(1)Qualified energy efficiency improvements
 (A)In generalSection 25C(c)(1) of the Internal Revenue Code of 1986 is amended by striking the prescriptive criteria for such component established by the 2009 International Energy Conservation Code, as such Code (including supplements) is in effect on the date of the enactment of the American Recovery and Reinvestment Tax Act of 2009 and inserting the applicable IECC standards.
 (B)Applicable IECC standardsSection 25C(c) of such Code is amended by adding at the end the following new paragraph:  (4)Applicable IECC standardsFor purposes of this section, the term applicable IECC standards means, with respect to any building envelope component, the prescriptive criteria for such component in effect under the International Energy Conservation Code on the first day of the taxable year for which the credit is allowed..
						(2)Energy efficient property
						(A)Heat pumps and air conditioners
 (i)In generalSection 25C(d)(3) of the Internal Revenue Code of 1986 is amended by striking the Consortium for Energy Efficiency, as in effect on January 1, 2009 each place it appears and inserting the applicable CEE standards. (ii)Applicable CEE standardsSection 25C(d) of such Code is amended by adding at the end the following new paragraph:
								
 (7)Applicable CEE standardsFor purposes of this section, the term applicable CEE standards means, with respect to any property, the standards established by the Consortium for Energy Efficiency that are in effect for such property on the first day of the taxable year for which the credit is allowed..
 (B)Other energy efficient building propertyParagraph (3) of section 25C(d) of such Code is amended— (i)in subparagraph (A), by inserting and meets Energy Star program certification requirements as of the first day of the taxable year in which the property placed in service after procedure,
 (ii)in subparagraph (C), by inserting and meets Energy Star program certification requirements as of the first day of the taxable year in which the property placed in service after 90 percent, and
 (iii)in subparagraph (E)— (I)by striking and which and inserting which, and
 (II)by inserting , and which meets Energy Star program certification requirements as of the first day of the taxable year in which the property placed in service after 75 percent.
 (C)Furnaces and hot water boilersParagraph (4) of section 25C(d) of such Code is amended by inserting and meets Energy Star program certification requirements as of the first day of the taxable year in which the property placed in service after 95.
 (D)Advanced main air circulating fansParagraph (5) of section 25C(d) of such Code is amended— (i)by striking and which and inserting , which, and
 (ii)by inserting , and which meets Energy Star program certification requirements as of the first day of the taxable year in which the property placed in service after test procedures).
							(c)Credit made refundable
 (1)Credit moved to subpart relating to refundable creditsThe Internal Revenue Code of 1986 is amended— (A)by redesignating section 25C as section 36C, and
 (B)by moving section 36C (as amended by subsections (a) and (b) and as redesignated by subparagraph (A)) from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1.
						(2)Conforming amendments
 (A)Section 1016(a)(33) of such Code is amended— (i)by striking section 25C(f) and inserting section 36C(f), and
 (ii)by striking under section 25C and inserting under section 36C. (B)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 25C.
 (C)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,. (D)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
							36C. Nonbusiness energy property..
 (d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
				204.Permanent extension, modification, and refundability of credit for residential energy efficient
			 property
 (a)Permanent extensionSection 25D of the Internal Revenue Code of 1986 is amended by striking subsection (g). (b)Credit allowed for energy storage property (1)In generalSection 25D(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
						
 (6)30 percent of the qualified energy storage property expenditures made by the taxpayer during the taxable year.
							.
 (2)Qualified energy storage property expendituresSection 25D(d) of such Code is amended by adding at the end the following new paragraph:  (6)Qualified energy storage property expenditureThe term qualified energy storage property expenditure means an expenditure for property—
 (A)which is— (i)located in a dwelling unit located in the United States and used by the taxpayer as a residence,
 (ii)directly connected to the electrical grid, and (iii)designed to receive electrical energy, to store such energy, and—
 (I)to convert such energy to electricity and deliver such electricity for sale, or (II)to use such energy to provide improved reliability or economic benefits to the grid, or
 (B)which is— (i)part of a dwelling unit located in the United States which is—
 (I)connected to the electrical grid, and (II)used by the taxpayer as a residence,
 (ii)connected to— (I)qualified solar electric property, or
 (II)qualified small wind energy property, and (iii)designed to receive electrical energy, store such energy, and to convert such energy to electricity for use by the taxpayer..
					(c)Credit allowed for biomass fuel property
 (1)In generalSection 25D(a) of the Internal Revenue Code of 1986, as amended by subsection (b), is amended by adding at the end the following new paragraph:
						
 (7)30 percent of the qualified biomass fuel property expenditures made by the taxpayer during the taxable year.
							.
 (2)Qualified energy storage property expendituresSection 25D(d) of such Code, as amended by subsection (b), is amended by adding at the end the following new paragraph:
						
							(7)Qualified biomass fuel property expenditure
 (A)In generalThe term qualified biomass fuel property expenditure means an expenditure for property— (i)which uses the burning of biomass fuel to heat a dwelling unit located in the United States and used as a residence by the taxpayer, or to heat water for use in such a dwelling unit, and
 (ii)which has a thermal efficiency rating of at least 75 percent (measured by the higher heating value of the fuel) and meets Energy Star program certification requirements as of the first day of the taxable year in which the property placed in service.
 (B)Biomass fuelFor purposes of this section, the term biomass fuel means any plant-derived fuel available on a renewable or recurring basis, including agricultural crops and trees, wood and wood waste and residues, plants (including aquatic plants), grasses, residues, and fibers. Such term includes densified biomass fuels such as wood pellets..
					(3)Coordination with credit for nonbusiness energy property
 (A)In generalSection 25D(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraphs:
							
 (9)No double benefitNo credit shall be allowed under this section with respect to any property which is described in subsection (d)(7)(A) and for which a credit is allowed under section 25C.
 (10)ElectionA taxpayer may elect not to have this section apply with respect to any expenditure described in subsection (a)..
 (B)Application of election to credit for nonbusiness energy propertySection 25C(e)(1) is amended by striking and (8) and inserting (8), and (10). (d)Credit made refundable (1)Credit moved to subpart relating to refundable creditsThe Internal Revenue Code of 1986 is amended—
 (A)by redesignating section 25D as section 36D, and (B)by moving section 36D (as amended by subsections (a) and (b) and as redesignated by subparagraph (A)) from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1 (as amended by section 203).
						(2)Conforming amendments
 (A)Section 36C(e)(1) of the Internal Revenue Code of 1986 (as redesignated by section 8) is amended by striking 25D(e) and inserting 36D(e).
 (B)Section 45(d)(1) of such Code is amended by striking section 25D and inserting section 36D. (C)Section 1016(a)(34) of such Code is amended—
 (i)by striking section 25D(f) and inserting section 36D(f), and (ii)by striking under section 25D and inserting under section 36D.
 (D)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 25D.
 (E)Paragraph (2) of section 1324(b) of title 31, United States Code, as amended by this Act, is amended by inserting 36D, after 36C,.
 (F)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by this Act, is amended by inserting after the item relating to section 36C the following new item:
							36D. Residential energy efficient property..
 (e)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
				IIIHelping Americans move beyond oil
			301.Permanent extension, increase,	and refundability of credit for qualified new plug in electric
			 drive motor
			 vehicles
 (a)Repeal of phaseoutSection 30D of the Internal Revenue Code of 1986 is amended by striking subsection (e). (b)Extension for 2- and 3-Wheeled vehiclesSection 30D(g)(3)(E) of the Internal Revenue Code of 1986 is amended by striking and before January 1, 2014.
 (c)Increase in dollar limitation for battery capacityParagraph (3) of section 30D(b) of the Internal Revenue Code of 1986 is amended by striking $5,000 and inserting $7,500. (d)Personal credit made refundable (1)In generalSection 30D(c)(2) of the Internal Revenue Code of 1986 is amended by striking subpart A and inserting subpart C.
 (2)Technical amendmentParagraph (2) of section 1324(b) of title 31, United States Code, as amended by this Act, is amended by inserting 30D(c)(2), after 36D,.
 (e)Effective dateThe amendments made by this section shall apply to vehicles acquired after December 31, 2014. 302.Permanent extension of credit for hybrid medium- and heavy-duty trucks (a)In generalSection 30B(k) of the Internal Revenue Code of 1986 is amended—
 (1)by striking after in the matter before paragraph (1), (2)by inserting after before December each place it appears, and
 (3)in paragraph (3), by inserting and before the date of the enactment of the American Clean Energy Investment Act of 2015, after December 31, 2009,. (b)Effective dateThe amendments made by this section shall apply to property purchased after the date of the enactment of this Act.
				303.Extension of second generation biofuel producer credit
 (a)In generalClause (i) of section 40(b)(6)(J) of the Internal Revenue Code of 1986 is amended by striking January 1, 2015 and inserting January 1, 2023. (b)Effective dateThe amendment made by this subsection shall apply to qualified second generation biofuel production after December 31, 2014.
				304.Extension and reform of biodiesel tax
			 incentives
				(a)Income tax credit
					(1)Extension
 (A)Credits for biodiesel and renewable diesel used as fuelSubsection (g) of section 40A is amended by striking December 31, 2014 and inserting December 31, 2022. (B)Effective dateThe amendment made by this paragraph shall apply to fuel sold or used after December 31, 2014.
						(2)Reform of income tax credit
 (A)In generalSo much of section 40A as precedes subsection (c) is amended to read as follows:  40A.Biodiesel fuels credit (a)In generalFor purposes of section 38, in the case of an eligible taxpayer, the biodiesel fuels credit determined under this section for the taxable year is $1.00 for each gallon of biodiesel produced by the taxpayer which during the taxable year—
 (1)is sold by the producer of such biodiesel to another person—
 (A)for use by such other person’s trade or business as a fuel or in the production of a biodiesel mixture (other than casual off-farm production), or
 (B)who sells such biodiesel at retail to another person and places such biodiesel in the fuel tank of such other person, or
 (2)is used by such producer for any purpose described in paragraph (1).
										(b)Increased credit for small
				producers
 (1)In generalIn the case of any eligible small biodiesel producer, subsection (a) shall be applied by increasing the dollar amount contained therein by 10 cents.
 (2)LimitationParagraph (1) shall only apply with respect to the first 15,000,000 gallons of biodiesel produced by any eligible small biodiesel producer during any taxable year.
										.
 (B)Definitions and special rulesSection 40A(d) is amended by striking all that follows paragraph (1) and inserting the following:  (2)Eligible taxpayer (A)In generalThe term eligible taxpayer means, with respect to any gallon of biodiesel, the producer of such gallon if such producer has paid the tax imposed by section 4081 on such biodiesel.
 (B)Special rule for eligible discretionary blendersFor purposes of this section (other than subsection (b)), an eligible discretionary blender shall be treated as the producer of any gallon of biodiesel which is used to make a qualified biodiesel mixture if—
 (i)the producer of such biodiesel (determined without regard to this subparagraph)— (I)did not pay the tax imposed under section 4081 with respect to such gallon, and
 (II)assigns the credit allowed under this section to the eligible discretionary blender in such form and manner as provided by the Secretary, and
 (ii)such eligible discretionary blender pays the tax imposed under section 4081 with respect to such gallon.
										For purposes of the preceding sentence, an eligible discretionary blender shall be treated as
			 producing a gallon of biodiesel in the taxable year in which the sale or
 use of the qualified biodiesel mixture occurs.(C)Eligible discretionary blenderFor purposes of subparagraph (B), the term eligible discretionary blender means any person who— (i)is registered under section 4101 as a blender of qualified biodiesel mixtures, and
 (ii)has used 10,000,000 or more gallons of biodiesel in the production of qualified biodiesel mixtures in the preceding taxable year.
										(3)Biodiesel mixture; qualified biodiesel mixture
 (A)Biodiesel mixtureThe term biodiesel mixture means a mixture consists of biodiesel and diesel fuel (as defined in section 4083(a)(3)), determined without regard to any use of kerosene.
									(B)Qualified biodiesel mixture
 (i)In generalThe term qualified biodiesel mixture means a biodiesel mixture which is produced by an eligible discretionary blender and— (I)sold by such eligible discretionary blender to any person for use as a fuel, or
 (II)used by such eligible discretionary blender as a fuel. (ii)Sale or use must be in trade or business, etcA biodiesel mixture shall not be treated as a qualified biodiesel mixture unless the sale or use described in clause (i) is in a trade or business of the eligible discretionary blender.
										(4)Biodiesel not used for a qualified
 purposeIf— (A)any credit was determined with respect to any biodiesel under this section, and
 (B)any person uses such biodiesel for a purpose not described in subsection (a),
									then there is hereby imposed on such
				person a tax equal to the product of the rate applicable under
			 subsection (a)
 and the number of gallons of such biodiesel.(5)Pass-thru in the case of estates and trustsUnder regulations prescribed by the Secretary, rules similar to the rules of subsection (d) of section 52 shall apply.
 (6)Limitation to biodiesel with connection to the united statesNo credit shall be determined under subsection (a) with respect to biodiesel unless such biodiesel is produced in the United States. For purposes of this paragraph, the term United States includes any possession of the United States..
						(C)Rules for small biodiesel producers
 (i)In generalSection 40A(e) is amended— (I)by striking agri-biodiesel each place it appears in paragraphs (1) and (5)(A) and inserting biodiesel,
 (II)by striking subsection (b)(4)(C) each place it appears in paragraphs (2) and (3) and inserting subsection (b)(2), and (III)by striking subsection (a)(3) each place it appears in paragraphs (5)(A), (6)(A)(i), and (6)(B)(i) and inserting subsection (b).
 (ii)The heading for subsection (e) of section 40A is amended by striking agri-biodiesel and inserting biodiesel. (iii)The headings for paragraphs (1) and (6) of section 40A(e) are each amended by striking agri-biodiesel and inserting biodiesel.
 (D)Conforming amendments related to renewable dieselSection 40A(f) is amended— (i)by striking Subsection (b)(4) and inserting Subsection (b), and
 (ii)by striking paragraph (4) and inserting the following:  (4)Certain aviation fuelExcept as provided in the last 3 sentences of paragraph (2), the term renewable diesel shall include fuel derived from biomass which meets the requirements of a Department of Defense specification for military jet fuel or an American Society for Testing and Materials specification for aviation turbine fuel..
 (E)Registration of eligible discretionary blendersSection 4101(a)(1) is amended— (i)by striking and before every person producing second generation biofuel, and
 (ii)by inserting , and every person producing qualified biodiesel mixtures (as defined in section 40A(d)(3)) after section 40(b)(6)(E)) in excess of 10,000,000 gallons per year. (F)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by striking the item relating to section 40A and inserting the following new item:
							
								
									Sec. 40A. Biodiesel
				fuels credit.
								.
 (G)Effective dateThe amendments made by this paragraph shall apply to fuel sold or used after December 31, 2015. (b)Excise tax incentives (1)Extension (A)In generalParagraph (6) of section 6426(c) is amended by striking December 31, 2014 and inserting December 31, 2022.
 (B)PaymentsSubparagraph (B) of section 6427(e)(6) is amended by striking December 31, 2014 and inserting December 31, 2022. (C)Effective dateThe amendments made by this paragraph shall apply to fuel sold or used after December 31, 2014.
 (D)Special rule for certain periods during 2015Notwithstanding any other provision of law, in the case of any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for periods after December 31, 2014, and on or before the last day of the first calendar quarter ending after the date of the enactment of this Act, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code.
						(2)Reform of excise tax credit
 (A)In generalSubsection (c) of section 6426 is amended— (i)by striking all that precedes paragraph (6) and inserting the following:
								
									(c)Biodiesel production credit
 (1)In generalFor purposes of this section, in the case of an eligible taxpayer, the biodiesel production credit is $1.00 for each gallon of biodiesel produced by the taxpayer and which—
 (A)is sold by such producer to another person—
 (i)for use by such other person’s trade or business as a fuel or in the production of a biodiesel mixture (other than casual off-farm production), or
 (ii)who sells such biodiesel at retail to another person and places such biodiesel in the fuel tank of such other person, or
 (B)is used by such producer for any purpose described in subparagraph (A).
 (2)Special rule for eligible discretionary blendersFor purposes of this subsection and section 6427(e)(3), an eligible discretionary blender shall be treated as the producer of any gallon of biodiesel which is used to make a qualified biodiesel mixture if—
 (A)the producer of such biodiesel (determined without regard to this subparagraph)— (i)did not pay the tax imposed under section 4081 with respect to such gallon, and
 (ii)assigns the credit allowed under this section to the eligible discretionary blender in such form and manner as provided by the Secretary, and
 (B)such eligible discretionary blender pays the tax imposed under section 4081 with respect to such gallon.
											For purposes of the preceding sentence, an eligible discretionary blender shall not be treated as
			 producing a gallon of biodiesel before the date on  which the sale or use
 of the qualified biodiesel mixture occurs.(3)DefinitionsAny term used in this subsection which is also used in section 40A shall have the meaning given such term by section 40A.
										, and
 (ii)by redesignating paragraph (6), as amended by paragraph (1)(A), as paragraph (4). (B)Producer registration requirementSubsection (a) of section 6426 is amended by striking subsections (d) and (e) in the flush sentence at the end and inserting subsections (c), (d), and (e).
						(C)Recapture
 (i)In generalSubsection (f) of section 6426 is amended— (I)by striking or biodiesel each place it appears in subparagraphs (A) and (B)(i) of paragraph (1),
 (II)by striking or biodiesel mixture in paragraph (1)(A), and (III)by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph:
									
 (2)BiodieselIf any credit was determined under this section or paid pursuant to section 6427(e) with respect to the production of any biodiesel and any person uses such biodiesel for a purpose not described in subsection (c)(1), then there is hereby imposed on such person a tax equal to $1.00 for each gallon of such biodiesel.
										.
								(ii)Conforming amendments
 (I)Paragraph (3) of section 6426(f), as redesignated by clause (i)(III), is amended by inserting or (2) after paragraph (1). (II)The heading for paragraph (1) of section 6426(f) is amended by striking Imposition of tax and inserting In general.
 (D)LimitationSection 6426(i) is amended— (i)in paragraph (2)—
 (I)by striking biodiesel or, and (II)by striking Biodiesel and in the heading, and
 (ii)by inserting after paragraph (2) the following new paragraph:  (3)BiodieselNo credit shall be determined under this section with respect to biodiesel unless such biodiesel is produced in the United States..
							(E)Clerical amendments
 (i)The heading of section 6426 is amended by striking alcohol fuel, biodiesel, and alternative fuel mixtures and inserting alcohol fuel mixtures, biodiesel production, and alternative fuel mixtures.
 (ii)The item relating to section 6426 in the table of sections for subchapter B of chapter 65 is amended by striking alcohol fuel, biodiesel, and alternative fuel mixtures and inserting alcohol fuel mixtures, biodiesel production, and alternative fuel mixtures.
 (F)Effective dateThe amendments made by this paragraph shall apply to fuel sold or used after December 31, 2015.
						(3)Reform of excise payments of credit
 (A)In generalSubsection (e) of section 6427, as amended by paragraph (1)(B), is amended— (i)by striking or the biodiesel mixture credit in paragraph (1),
 (ii)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively, and by inserting after paragraph (2) the following new paragraph:
								
 (3)Biodiesel production creditIf any person produces biodiesel and sells or uses such biodiesel as provided in section 6426(c)(1), the Secretary shall pay (without interest) to such person an amount equal to the biodiesel production credit with respect to such biodiesel.
									,
 (iii)by striking paragraph (1) or (2) each place it appears in paragraphs (4) and (6), as redesignated by paragraph (2), and inserting paragraph (1), (2), or (3),
 (iv)by striking alternative fuel each place it appears in paragraphs (4) and (6), as redesignated by paragraph (2), and inserting fuel, and
 (v)by striking biodiesel mixture (as defined in section 6426(c)(3)) in paragraph (7)(B), as so redesignated, and inserting biodiesel (within the meaning of section 40A).
 (B)Effective dateThe amendments made by this paragraph shall apply to fuel sold or used after December 31, 2015.
						(c)Treatment of biodiesel as a taxable fuel
					(1)In general
 (A)Taxable fuel includes biodieselParagraph (1) of section 4083(a) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph:
							
 (D)biodiesel.. (B)Biodiesel definedSubsection (a) of section 4083 is amended by adding at the end the following new paragraph:
							
 (4)BiodieselThe term biodiesel has the meaning given such term under section 40A(d)(1), determined without regard to the last sentence thereof.
								.
						(2)Biodiesel production facilities treated as refineries
 (A)In generalSubsection (a) of section 4081 is amended by adding at the end the following new paragraph:
							
 (5)Biodiesel production facilities and blending facilities treated as refineriesFor purposes of this part— (A)any facility which is used to produce biodiesel, and
 (B)any biodiesel blending facility, shall be treated as a refinery with respect to biodiesel.. (B)Biodiesel blending facility definedSection 4083 is amended by adding at the end the following new subsection:
							
 (e)Biodiesel blending facilityFor purposes of this subpart, the term biodiesel blending facility means any facility that is operated by an eligible discretionary blender (as defined in section 40A(d)(2)(C))..
 (C)Bulk transfersSubparagraph (B) of section 4081(a)(1) is amended by adding at the end the following new clause:  (iii)Special rules for biodieselThe tax imposed by this paragraph shall not apply to the removal or entry of biodiesel to any refinery or terminal if the person removing or entering the biodiesel and the operator of the refinery or terminal are registered under section 4101..
 (3)Rate of taxSubparagraph (A)(iii) of section 4081(a)(2) is amended by striking diesel fuel or kerosene and inserting diesel fuel, kerosene, or biodiesel. (4)Exemptions (A)In generalSection 4082 is amended by striking diesel fuel and kerosene each place it appears in subsections (a), (c), and (g) and inserting diesel fuel, kerosene, and biodiesel.
 (B)Conforming amendmentSubparagraph (A) of section 4082(d)(1) is amended by inserting biodiesel, after diesel fuel,. (5)Other conforming amendments (A)The heading for paragraph (1) of section 4041(a) is amended by striking diesel fuel and kerosene and inserting diesel fuel, kerosene, and biodiesel.
 (B)Paragraph (2) of section 6416(b) is amended by striking diesel fuel or kerosene and inserting diesel fuel, kerosene, or biodiesel. (C)Section 6427(l) is amended—
 (i)by striking diesel fuel or kerosene each place it appears in paragraph (1) and (5)(A) and inserting diesel fuel, kerosene, or biodiesel, (ii)by striking diesel fuel and kerosene in the heading and inserting diesel fuel, kerosene, and biodiesel, and
 (iii)by striking diesel fuel or kerosene in the heading of paragraph (5) and inserting diesel fuel, kerosene, or biodiesel. (D)Section 6715(c)(1) is amended by striking diesel fuel or kerosene and inserting diesel fuel, kerosene, or biodiesel.
						(6)Effective
 dateThe amendments made by this subsection shall apply to biodiesel sold or used after December 31, 2015.
					305.Extension of special allowance for second generation biofuel plant
			 property
 (a)In generalSubparagraph (D) of section 168(l)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (D)the construction of which begins before January 1, 2023.. (b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.
				306.Extension and modification of the alternative fuel vehicle refueling property credit
 (a)In generalSection 30C of the Internal Revenue Code of 1986 is amended— (1)by amending subsection (c) to read as follows:
						
 (c)Qualified alternative fuel vehicle refueling propertyFor purposes of this section, the term qualified alternative fuel vehicle refueling property means any of the following: (1)A pump or blender pump that is capable of dispensing a fuel mixture that is at least 50 percent ethanol.
 (2)A pump or blender pump that is capable of dispensing a fuel mixture that is at least 50 percent biodiesel or renewable diesel.
 (3)A pump that is capable of dispensing a biofuel and petroleum blend, at least 50 percent of which is a renewable fuel (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))).
 (4)A direct current electric charging station with a power rating of at least 40 kilowatts. (5)An alternating current electric charging station with a voltage rating between 208 volts and 240 volts and a power rating between 2.5 kilowatts and 20 kilowatts.
 (6)Hydrogen fuel-cell refilling infrastructure. (7)Any other infrastructure that the Administrator may prescribe by regulation that is capable of dispensing a fuel that is not less than a 50-percent mixture of a renewable fuel (as defined in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))).,
 (2)in subsection (e)— (A)by striking paragraphs (5) through (7), and
 (B)by inserting after paragraph (4) the following new paragraph:  (5)Recapture rulesThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable under subsection (a) with respect to any property which ceases to be property eligible for such credit., and
 (3)by amending subsection (g) to read as follows:  (g)TerminationThis section shall not apply to any property placed in service after December 31, 2022..
 (4)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
					307.Permanent extension of parity of exclusion from income for employer-provided mass transit and
			 parking benefits
 (a)In generalSection 132(f)(2) of the Internal Revenue Code of 1986 is amended— (1)by striking $100 in subparagraph (A) and inserting $250,
 (2)by striking $175 in subparagraph (B) and inserting $250, and (3)by striking the last sentence.
 (b)Inflation adjustment conforming amendmentsSubparagraph (A) of section 132(f)(6) is amended— (1)by striking the last sentence,
 (2)by striking 1999 and inserting 2015, and (3)by striking 1998 and inserting 2014.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after 2014.  